Case: 20-30472     Document: 00515948610         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-30472                            July 22, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Melissa Richardson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-115-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Melissa Richardson was convicted by a jury of 15 counts of acquiring
   controlled substances by misrepresentation, fraud, forgery, deception, or
   subterfuge, violations of 21 U.S.C. § 843(a)(3). She was sentenced to 12
   months and one day as to each count of conviction, to run concurrently. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30472      Document: 00515948610          Page: 2   Date Filed: 07/22/2021




                                    No. 20-30472


   district court also imposed a year of supervised release as to each count of
   conviction, also to run concurrently. Richardson appeals, challenging the
   district court’s denial of her motion to suppress verbal and written
   statements she made to agents with the Department of Veterans Affairs
   Office of Inspector General as well as the sufficiency of the evidence.
          First, when the entire record is reviewed in the light most favorable to
   the Government and in light of the express credibility determinations, the
   district court did not err in concluding that Richardson was not in custody for
   purposes of Miranda v. Arizona, 384 U.S. 436, 478-79 (1966). See Stansbury
   v. California, 511 U.S. 318, 323 (1994); United States v. Gibbs, 421 F.3d 352,
   356-57 (5th Cir. 2005); United States v. Harrell, 894 F.2d 120, 123 (5th Cir.
   1990). Similarly, the totality of the circumstances indicate that Richardson’s
   verbal and written statements were voluntarily given. See United States v.
   Cardenas, 410 F.3d 287, 293 (5th Cir. 2005). The district court therefore did
   not err in denying her motion to suppress. See Gibbs, 421 F.3d at 356-57.
          Second, viewing the evidence in the light most favorable to the
   verdict, there was sufficient evidence for the jury to conclude that
   Richardson obtained the hydrocodone pills by misrepresentation, fraud,
   forgery, deception, or subterfuge. See United States v. Rodriguez, 553 F.3d
   380, 389 (5th Cir. 2008); United States v. Bass, 490 F.2d 846, 857 (5th Cir.
   1974), overruled on other grounds by United States v. Lyons, 731 F.2d 243 (5th
   Cir. 1984) (en banc).     As such, her related argument that there was
   insufficient evidence to support her conviction because the jury’s acquittal
   of one count is “irreconcilably inconsistent” with the guilty verdicts on
   counts 2 through 16 is unavailing. See United States v. Gieger, 190 F.3d 661,
   664 (5th Cir. 1999).
          AFFIRMED.




                                          2